 

Case 7:19-cr-00682-CS Document 25 Filed 06/05/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Xx
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against- LS
19 crops)
Wary ri storden
Defendant(s).
x
Defendant Wayre stm ker hereby voluntarily consents to

 

7
participate in the following proceeding via x videoconferencing or__ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

vo Conference Before a Judicial Officer

 

Pa
ee
——

Defendant’s Signature Def adant’s Counsel’s Signature
(Judge may obtain verbal consent on Z

Record and Sign for Defendant) _—_
roalon ae

Print Defendant’s Name Print Counsel’s Name

 

 

 

 

  

This proceeding was conducted by reliable video or telephone conferenging pee

Mune. BOAO (ditty
Date U.S. District Judge/OS=\aaeSeesarige

 

 
